Defendant was informed against by the district attorney of Los Angeles County for the crime of grand larceny, in stealing two calves. He was convicted and sentenced to imprisonment for six years. The notice of appeal states that the appeal is taken from the judgment, from an order denying a new trial, from a motion in arrest of judgment, and from the verdict. No appeal lies from the last two mentioned, and the bill of exceptions fails to show what, if any, action was taken by the court on the motion for a new trial. There is printed in the transcript what purports to be a "motion for a new trial," which, it was stated, was denied and an exception taken, but these matters are not authenticated in the bill of exceptions, as required by rule 29 of this court.
Appellant's attorney in his brief urges two points in support of the appeal. 1. That one of the instructions of the court was in the language of the Penal Code, section 487, defining grand larceny, to wit: "Grand larceny is larceny committed in either of the following cases: When the property taken is of a value exceeding fifty dollars; when the property *Page 253 
is taken from the person of another; when the property taken is a bicycle, horse, mare, gelding, cow, steer, bull, calf, mule, jack, or jenny." It is claimed by appellant that portions of the section quoted were inapplicable, confusing, and misleading. There may be exceptional cases where it would be inapplicable or misleading to give an instruction in the language of the code definition of a crime, but ordinarily it is proper to do so; and in the case at bar it cannot be said that the definition of grand larceny, as given in the instruction of the court, was erroneous or injurious to the defendant. In the instruction the jury were told that they could convict the defendant only if they believed from the evidence, beyond a reasonable doubt, that he had done the specific thing charged — to wit, that he had stolen the calves, as alleged in the information; and there was no error in using the words "or aided and abetted," for the reason that one who aids and abets is a principal. (People v. Riley, 65 Cal. 107;People v. Holmes, 126 Cal. 462.)
2. It is contended further on the part of the appellant that the court erred in refusing to give the offered instruction as follows: "You are instructed that the testimony of an accomplice ought to be viewed with distrust, and the evidence of the oral admissions of a party with caution." The instruction offered is in the language of subdivision 4 of section 2061 of the Code of Civil Procedure, but it was definitely held in People v. Wardrip,141 Cal. 229, that a refusal to give such an instruction is not error.
The judgment and order are affirmed.
Angellotti, J., McFarland, J., Shaw, J., and Lorigan, J., concurred.